This opinion was flied for record


                                                           -~     :R.
                                                            carpeni9i
                                                                 Supreme Court Clark

  IN THE SUPREME COURT OF THE STATE OF WASHINGTON



GREGG BECKER,                    )
                                 )                No. 90946-6
              Respondent,        )
                                 )
      v.                         )                 EnBanc
                                 )
COlVlMUNITY HEALTH SYSTEMS, INC. )
d/b/a COMMUNITY HEALTH SYSTEMS )
PROFESSIONAL SERVICES            )
CORPORATION d/b/a COMMUNITY      )
HEALTH SYSTEMS PSC, INC. d/b/a/  )
ROCKWOOD CLINIC P.S.; and        )
ROCKWOOD CLINIC, P.S.,           )
                                 )
              Petitioners.       )
 ___________________________)                      Filed       SEP 1 7 2015


      JOHNSON, J.-This case involves the "jeopardy" element of the tort for

wrongful discharge against public policy and whether the Sarbanes-Oxley Act of

2002 (SOX), 18 U.S.C. § 1514A, or the Dodd-Frank Wall Street Reform and

Consumer Protection Act (Dodd-Frank), 15 U.S.C. § 78u-6, bar Gregg Becker

from recovery under the tort claim. This is one of three concomitant cases before

us concerning the "adequacy of alternative remedies" component of the jeopardy

element. See Rose v. Anderson .Hay & Grain Co., No. 90975-0 (Wash. Sept. 17,

2015), and Rickman v. Premera Blue Cross, No. 91040-5 (Wash. Sept. 17, 2015).
Becker v. Cmty. Health Sys., Inc., No. 90946-6


Our recent holding in Rose instructs that alternative statutory remedies are to be

analyzed for exclusivity, rather than adequacy. Under that formulation, neither

SOX nor Dodd-Frank preclude Becker from recovery. We affirm the trial court's

denial of Community Health Systems Inc.'s (CHS) CR 12(b)(6) motion, and affirm

the Court of Appeals in upholding that decision upon certified interlocutory

review.

                                           FACTS

       Becker began working for Rockwood Clinic PS, an acquired subsidiary of

CHS, 1 as its chief financial officer (CFO) in February 2011. As a publicly traded

company, CJ-IS is required to file reports with the United States Securities and

Exchange Commission (SEC). These reports are available publicly for the purpose

of accurately advising the SEC, and CHS' creditors and investors, of CHS'

profitability and business strategies. As Rockwood's CFO, Becker was required by

state and federal law to ensure that Rockwood's reports did not mislead the public,

which also required his personal verification that the reports did not contain any

inaccurate material facts or material omissions. As the CFO, Becker himself was



       1
         Rockwood is an acquired entity of CHS and does business as Community Health
Systems Professional Services Corporation (CHSPS). CHS is a publically traded company
incorporated in Delaware and licensed to do business in Washington. Becker's allegations are
against CHS as the employer; however, the superior court dismissed CHS as a defendant, since
CHS is a holding company with no contacts in Washington. CHSPS remains a party to the
lawsuit.


                                              2
Becker v. Cmty. Health Sys., Inc., No. 90946-6


potentially criminally liable for misleading reporting. In October 2011, Becker

submitted to CHS' financial department an "EBIDTA," a calculation of earnings

before interest, taxes, depreciation, and amortization-it serves as an important

measure of financial health for publically traded companies. Becker's EBIDTA

report projected a $12 million operating loss for Rockwood the upcoming year.

       Unbeknownst to Becker, when CHS acquired Rockwood it represented to

creditors that the Rockwood acquisition would incur only a $4 million operating

loss. To cover the discrepancy, CHS' financial supervisors allegedly directed

Becker to correct his EBIDTA to reflect the targeted $4 million loss. CHS did not

provide a basis for its low calculation. Becker refused, fearing that the projection

would mislead creditors and investors in violation of SOX.

       Soon after, Rockwood's chief executive officer (CEO) initiated an

unscheduled evaluation of Becker's performance in which the CEO marked him

with an unacceptable performance rating and placed him on a performance

improvement plan: As part of his improvement plan, Becker was directed to edit

the EBIDTA projected loss to reflect the $4 million valuation. The CEO made

clear that Becker's refusal to do so put his position in jeopardy.

       Becker sought legal counsel and decided to report his concerns upward: he

wrote to CHS' and Rockwood's CEOs, explaining his concern that CHS was

attempting to misrepresent its projected budget in violation of financial reporting


                                             3
     Becker v. Onty. Health Sys., Inc., No. 90946-6


     laws. He wrote that he felt compelled to resign unless CHS responded to his

     concerns. The next day, CHS and Rockwood accepted Becker's resignation.

            Becker filed two claims in Spokane County Superior Court: one for

     wrongful discharge in violation of public policy and the other for a violation of

     SOX. 2 CHS successfully removed the case to federal court, prompting Becker to

     amend his complaint and omit his federal SOX claim. The federal court remanded

~·   the case back to the state superior court. Becker's amended complaint alleged

     wrongful discharge for Becker's refusal to violate financial reporting laws, which

     resulted in economic and emotional distress damages.

            CHS filed a CR 12(b)( 6) motion to dismiss the complaint for failure to state
                    ..                                              .

     .a claim, contending that the jeopardy element of the tort had not been met because

     there were adequate alternative means to protect the public policy of honesty in

     corporate financial reporting. The trial court denied the motion, and CHS

     successfully moved to have the question certified for interlocutory review under

     RAP 2.3(b)(4). The Court of Appeals accepted review and determined that the

     jeopardy element had been satisfied because the alternative administrative

     enforcement mechanisms of SOX and Dodd-Frank were inadequate and therefore




             2Becker also filed a whistle blower complaint with the United States Occupational Safety
      and Health Administration, but i.t was dismissed. His appeal on that matter will be heard in
      January 2016.


                                                    4
Becker v. Cmty. Health Sys., Inc., No. 90946-6


did not for~close th~ common law tort remedies for employees. Becker v. Cmty.

Health Sys., Inc., 182 Vvn. App. 935, 332 P.3d 1085 (2014), review granted, 182

Wn.2d 1009, 343 P.3d 759 (2015).

                                        ANALYSIS

       We review the trial court's ruling on a motion to dismiss de novo. Factual

 allegations are accepted as true, and unless it appears beyond doubt that the

plaintiff can prove no set of facts consistent with the complaint that would entitle

 him or her to relief, the motion to dismiss must be denied. Corrigal v. Ball & Dodd

 Funeral Horne, Inc., 89 Wn.2d 959, 961, 577 P.2d 580 (1978).

       We accepted re':':iew of these three cases-Becker, Rose, and Rickman-to

 determine whether o.ther nonexclusive administrative remedies nevertheless

. preempt the tort for wrongful discharge when those statutes are "adequate" to

 promote th~ public policy. In our decision in Rose, we determined that the

 "adequacy of alternative remedies" analysis misapprehends the role of the common

 law and the underlying purpose of the tort. When other statutory remedies provide

 alternativ~   remedies to protect the public policy, we concluded that exclusivity, not

 adequacy, is the key inquiry. Applied to these facts, we agree with the Court of

 Appeals that Becker's    ~laim   properly survives CHS' CR 12(b)(6) motion to

 dismiss.




                                             5
     Becker v. C!·nty. Health Sys., Inc., No. 90946-6


            The tort for wrongful discharge in violation of public policy is a narrow

     exception to the at-will doctrine. It is recognized as a means of encouraging

     employees to follow the law and preventing employers from using the at-will

     doctrine to subvert those efforts to promote public policy. To state a cause of

     action, the plaintiff must plead and prove that his or her termination was motivated

     by reasons that contravene an important mandate of public policy. We maintain a

1   ··,strict clarity requirement in which the plaintiff must establish that the public policy

     is clearly legislatively or judicially recognized. Once established, the burden shifts

     to the employer to plead and prove that the employee's termination was motivated

     by other, legitimate, reasons. Thompson v. St. Regis Paper Co., 102 Wn.2d 219,

     232;_33, 685 P.2d 1081 (1984).

            Because we construe this tort exception narrowly, wrongful discharge claims

    ··have generally been limited to four scenarios:

             ( 1) where employees are fired for refusing to commit an illegal act;
             (2) where employees are fired for performing a public duty or
             obligation, such as serving jury duty; (3) where employees are fired
             for exercising a legal right or privilege, such as filing workers'
             compensation claims; and ( 4) where employees are fired in retaliation
             for reporting employer misconduct, i.e., whistle blowing.

      Gardner v. Loomis Armored, Inc., 128 Wn.2d 931,936, 913 P.2d 377 (1996)

      (citing Dicomes v. State, 113 Wn.2d 612, 618, 782 P.2d 1002 (1989)). When the

      plaintiffs   c~1se   does not fit neatly within one of these scenarios, a more refined



                                                     6
 Beckerv . Cmty. Health Sys., Inc., No. 90946-6


 analysis may be necessary, and the four-factor Perritt analysis may provide helpful

  guidance. Gardner, 128 Wn.2d at 941 (citing HENRY H. PERRITT, JR., WORKPLACE

  TORTS: RIGHTS AND LIABILITIES§              3.7 (1991)). 3

             J3ut such detailed analysis is unnecessary here. Becker's complaint alleges

  that he was terminated for refusing to criminally misrepresent the EBIDTA report

  of Rockwood's operating losses. His case falls squarely within the first scenario-

;c-:~termination   for refusal to commit an illegal act. Taking his allegations as true, as

  we must when reviewing         amotion to dismiss, Becker has pleaded sufficient facts
  to establish a claim that his discharge was in violation of clear, important public

  policy.

             As to the potential exclusionary effects of alternative statutes, we review

  these statutes for exclusivity, not adequacy. For the same reasons discussed in

  Rose, we reject the argument that the adequacy of alternative remedies approach

  plays any legitimate role in our analysis. If SOX and Dodd-Frank already protect
                          '               '




  whistle-blowers from termination, then the availability of this alternative method

  of recovery does not impact the employer's discretion to terminate employees
         '



             3
            Under   our adoption of the Perritt analysis, courts examine (1) the existence of a "clear
  pul:?lk policy" (claritYelement), (2) whether "discouraging the conduct in which [the employee]
  engaged would jeopardize the public policy" Qeopardy element), (3) whether the "public~policy­
  linked conduct caused the dismissal" (causation element), and (4) whether the employer is "able
  to offer an overriding justification for the dismissal" (absence of justification element). Gardner,
  128 Wn.2d at 941. Gardner, 128 Wn.2d at 941. This framework was specifically helpful in
  Gardner, a very factually unique case that demanded a more refined analysis.


                                                      7
Becker v. Cmty. Health Sys., Inc., No. 90946-6


without cause. The elimination of this adequacy requirement has no effect on the

breadth of the   at-will doctrine; rather, its removal from our analysis merely
eliminates a loophc)le for employers who intentionally contravene public policy to

escape liability. Once.. a plaintiff can establish that the employer's actions violate an

important mandate of public policy, no legitimate reason exists for excusing those

actions.

       In support of the "strict adequacy" requirement, CHS also argues that the

 cottcurrent availability of this tort with the SOX and Dodd-Frank would undermine

 the statutes' g;oal in encouraging whistle-blowers. SOX provides relief only for

 those employees
       ' .. .
                 who actually report, not those who merely refuse to violate the
                 .            .                             '




 law. CHS argues that the tort would encourage employees to "sit on their hands"

 rather than report violations because the concurrent availability of the tort would

, reward those employees for their indifference by providing relief when they

 deserve none. Without addressing the numerous flaws to this argument, we

 maintajn that it is with the proper authority of Congress and the legislature to

 address that concern by expressly limiting remedies only to those provided by the

 statute. Congress and the legislature possess greater relative competency to

 determine how and when employees should be afforded remedies for their

 termination, and retain the authority to determine when its administrative remedies

 should be exclusive. Here, Congress expressly declared that the remedies available


                                             8
Becker v. Cmty. Health S);s., Inc., No. 90946-6


under .SOX. and Dodd-Frank supplement rather than preclude state or federal

re,medies. See 18 U.S.C. § 1514A(d); 15 U.S.C. § 78u-6(h)(3). We respect

Congress' choi9e to avail these administrative remedies in addition to our existing

common law, and we decline to contravene that intent by barring Becker from full

adjudication of his claim ..

                                      ·.CONCLUSION

       We agree with the Court of Appeals that Becker's allegations constitute a

compelling case for protection under a public policy tort. Taking these allegations as

true, as we must at this stage of review, Rockwood and CHS directed Becker to

commit a crime for which he would be personally responsible. By doing so,

"Rockwood and CHS forced him to choose between the consequences of disobeying

his employer and the consequences of disobeying criminal law." Becker, 182 Wn.

App, at 952 (citing DANIEL P. WESTMAN & NANCY M. MODESITT,

WHISTLEBLOWING: THELAWOFRETALIATORYDISCHARGEch. 5.II.A.1, at 101 (2d

ed. 2004)). When an employer intentionally uses the at-will doctrine to

subvert public poli_cy in this manner, it exposes itself to potential liability for




                                              9
Becker v. Cmty. Health Sys., Inc., No. 90946-6


wrongful termination. We affirm the Court of Appeals.




WE CONCUR:




                                                  .~4-




                                             10
Becker v. Cmty. Health Sys., Inc., No. 90946-6
Fairhurst, J. (dissenting)




                                         No. 90946-6

       FAIRHURST, J. (dissenting)-! dissent because section 806(a) of the

Sarbanes-Oxley Act of 2002 (SOX), 18 U.S.C. § 1514A, 1 provides an adequate

alternative remedy that should prevent Gregg Becker from bringing a claim for

wrongful discharge in violation of public policy.

        This is one of three cases before us that involves the jeopardy element of the

tort of wrongful discharge in violation of public policy and that element's

corresponding adequacy of alternative remedies analysis. See Rose v. Anderson Hay

& Grain Co., No. 90975-0 (Wash. Sept. 17, 2015); Rickman v. Premera Blue Cross,

No. 91040-5 (Wash. Sept. 17, 2015). In Rose, I wrote a detailed dissent explaining



        1
        The majority also asserts that section 922 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (Dodd-Frank), 15 U.S.C. § 78u-6, could provide an alternative statutory
remedy. The majority is correct that Dodd-Frank could provide an adequate alternative remedy.
However, since SOX provides an adequate remedy to preclude Gregg Becker's claim for wrongful
discharge, it is not necessary for this dissent to include an in depth discussion of the remedies
available through Dodd-Frank.
                                                 1
Becker v. Cmty. Health Sys., Inc., No. 90946-6
Fairhurst, J. (dissenting)



why I believe it is incorrect for the court to overrule precedent and adopt a new

analytical framework that eliminates the adequate alternative remedies analysis from

a claim for wrongful discharge in violation of public policy.

       Pursuant to the framework established in Rose, the majority finds that

Becker's claim for wrongful discharge in violation of public policy should not be

dismissed. Majority at 2. Because I disagree with the analytical framework

established in Rose, I would analyze Becker's claim for wrongful discharge in

violation of public policy under this court's precedent pre-Rose and would hold that

Becker's claim should be dismissed because he cannot establish the jeopardy

element.

       Prior to Rose, to bring a claim for wrongful discharge in violation of public

policy the plaintiff was required to prove ( 1) the existence of clear public policy (the

clarity element), (2) that discouraging the conduct in which he or she engaged would

jeopardize the public policy (the jeopardy element), and (3) the public-policy-linked

conduct caused the dismissal (the causation element). Gardner v. Loomis Armored,

Inc., 128 Wn.2d 931, 941, 913 P.2d 377 (1996). Additionally, the employer must

not be able to offer an overriding justification for the dismissal (the absence of

justification element).Jd. The only element at issue here is the jeopardy element.




                                                 2
Becker v. Cmty. Health Sys., Inc., No. 90946-6
Fairhurst, J. (dissenting)



        The jeopardy element ensures that an employer's management decisions will

not be challenged unless a public policy is genuinely threatened. Id. at 941-42. To

establish jeopardy, the plaintiff must show that he or she "engaged in particular

conduct, and the conduct directly relates to the public policy, or was necessary for

the effective enforcement of the public policy." I d. at 945 (emphasis omitted). The

plaintiff also must show that other means of promoting the public policy are

inadequate. I d. In addition, the plaintiff must show how the threat of discharge from

his or her current position will discourage others from engaging in desirable conduct.

I d.

       Before Rose, proving the jeopardy element was the most difficult when the

statute that declared the alleged public policy also provided a remedy. HENRY H.

PERRITT, JR., WORKPLACE TORTS: RIGHTS AND LIABILITIES§ 3.15, at 78 (1991). This

court found that if an available statutory remedy was adequate, then the plaintiff was

precluded from bringing a tort claim for wrongful discharge. See Korslund v.

DynCorp Tri-Cities Servs., Inc., 156 Wn.2d 168, 182-83, 125 P.3d 119 (2005);

 Cudney v. ALSCO, Inc., 172 Wn.2d 524, 531-33, 259 P.3d 244 (2011); Hubbard v.

Spokane County, 146 Wn.2d 699, 717, 50 P.3d 602 (2002). This made sense because

 the jeopardy element was intended to ensure that the tort claim was available only if

 a public policy was genuinely threatened. If the public policy was already protected


                                                 3
Becker v. Cmty. Health Sys., Inc., No. 90946-6
Fairhurst, J. (dissenting)



under a statutory scheme, then there was no reason to recognize a tort remedy for

the employee.

       It is important to emphasize that the issue in deciding whether an employee

has a claim for wrongful discharge is not whether the employee will be adequately

or fully compensated. "Instead, the inquiry is solely to decide whether the tort must

be recognized to ensure that the public policy at issue is adequately protected." Piel

v. City of Federal Way, 177 Wn.2d 604, 623, 306 P.3d 879 (2013) (Madsen, C.J.,

concurring in dissent).

       The majority asserts that rejecting the adequacy analysis "merely eliminates a

loophole for employers who intentionally contravene public policy to escape

liability." Majority at 8. The adequacy of alternative remedies analysis did not create

a loophole for an employer to escape liability. Where an adequate statutory remedy

exists, the employer can be held liable to the same or nearly same extent under the

statute.

        A statutory remedy was adequate if it provided comprehensive remedies. This

court also examined the statutory language to determine if the legislature indicated

that the statutory remedy, on its own, was not sufficient to vindicate the public

policy. See Piel, 177 Wn.2d at 617. This court found that a remedy was

comprehensive if it provided damages equivalent to those available in a tort action


                                                 4
Becker v. Cmty. Health Sys., Inc., No. 90946-6
Fairhurst, J. (dissenting)



and provided a process through which the employee could hold the employer liable.

See Korslund, 156 Wn.2d at 182-83.

       In Korslund, we found that an administrative remedy in the Energy

Reorganization Act of 1974 (ERA), 42 U.S.C. § 5851, adequately protected the

public policy, such that the plaintiffs were precluded from asserting a claim for

wrongful discharge. Korslund, 156 Wn.2d at 181-83. The ERA provided an

administrative process for adjudicating whistle-blower complaints and required a

violator to reinstate the employee to his or her former position with the same

compensation, terms and conditions of employment, back pay, and compensatory

damages. ld.

       Here, the statutory remedy in SOX is an adequate alternative remedy to

protect the alleged public policy. SOX provides comprehensive whistle-blower

protections that apply even where an employee believes that misconduct is about to

occur. 18 U.S.C. §§ 1514A(a)(1), 1341. SOX protects persons who disclose

information that they reasonably believe constitutes a violation of Securities and

Exchange Commission (SEC) rules or regulations when the information is provided

to "a person with supervisory authority over the employee (or such other person

working for the employer who has the authority to investigate, discover, or terminate

misconduct)." 18 U.S.C. § 1514A(a)(1)(C)). By enacting SOX, Congress intended


                                                 5
Becker v. Cmty. Health Sys., Inc., No. 90946-6
Fairhurst, J. (dissenting)



to dismantle a corporate culture that discouraged employees from reporting

fraudulent behavior internally or to outside authorities. Day v. Staples, Inc., 555 F.3d

42, 52 (1st Cir. 2009).

       SOX provides that no company or agent of that company may discharge an

employee because of any lawful act done by that employee to provide information

or assist in an investigation regarding any conduct that "the employee reasonably

believes constitutes a violation of section 1341, 1343, 1344, or 1348, any rule or

regulation of the [SEC], or any provision of Federal law relating to fraud against

shareholders." 18 U.S.C. § 1514A(a)(1). SOX applies even if the company attempts

to commit fraud. Id.; see 18 U.S.C. § 1341. A person who alleges discharge in

violation of SOX may seek relief by filing a complaint with the secretary of labor.

18 U.S.C. § 1514A(b)(1)(A). This action should be brought within 180 days after

the date on which the violation occurs. 18 U.S.C. § 1514A(b)(2)(D). 2 If an employee

prevails, he or she shall be entitled to all relief necessary to make the employee

whole. 18 U.S.C. § 1514A(c)(1). SOX specifically provides that relief shall include

.reinstatement with the same seniority status that the employee had, back pay with




        2
         18 U.S.C. § 1514A(b)(1)(B) provides that an action at law or equity can be brought in
federal district court, if the secretary has not issued a final decision within 180 days and there is
no showing the delay is due to bad faith of complainant.
                                                 6
Becker v. Cmty. Health Sys., Inc., No. 90946-6
Fairhurst, J. (dissenting)



interest, and compensation for any special damages that were the result of the

discrimination. 18 U.S.C. § 1514A(c)(2).

       The remedies available through SOX are very similar to the remedies

available in the ERA examined in Korslund. Under SOX, compensation for

employees includes back pay with interest and compensation for any special

damages. SOX provides that a prevailing employee is entitled to "all relief necessary

to make the employee whole." 18 U.S.C. § 1514A(c)(l). This may include relief for

noneconomic damages, such as emotional distress. Halliburton, Inc. v. Admin.

Review Bd., 771 F.3d 254, 267 (5th Cir. 2014); see also Lockheed Martin Corp. v.

Admin. Review Bd., 717 F.3d 1121, 1138-39 (lOth Cir. 2013).

       Other courts that have examined the remedy available m SOX, have

determined that SOX provides an adequate remedy such that the tort claim for

wrongful discharge should be precluded. See Nunnally v. XO Commc 'ns, No. C07-

1323JLR, 2009 WL 112849, at* 12 (W.D. Wash. Jan. 15, 2009) (court order) (noting

that SOX provided an adequate means for promoting the public policy); see also

Lawson v. FMR LLC, 724 F. Supp. 2d 141, 165-66 (D. Mass. 2010), rev'd on other

grounds, 670 F.3d 61 (1st Cir. 2012), rev'd and remanded, _U.S._, 134 S. Ct.

 1158, 188 L. Ed. 2d 158 (2014). 3


        3
         However, in Willis v. Comcast of Oregon II, Inc., No. 06-1536-AA, 2007 WL 3170987,
 at *2 (D. Or. Oct. 25, 2007) (court order), the court found that the SOX remedy did not preclude
                                                 7
Becker v. Cmty. Health Sys., Inc., No. 90946-6
Fairhurst, J. (dissenting)



       Since SOX's remedies are comprehensive, I would next examine the statutory

language to determine if Congress indicated that the statutory remedy is insufficient

to vindicate the public policy. SOX contains a nonpreemption clause that reads,

"Nothing in this section shall be deemed to diminish the rights, privileges, or

remedies of any employee under any Federal or State law, or under any collective

bargaining agreement." 18 U.S.C. § 1514A(d). Because the statute declares that its

remedies do not preclude others, the Court of Appeals found that there was the

'"strongest possible evidence'" that the statutory remedies were inadequate on their

own to promote the public policy at issue. Becker v. Cmty. Health Sys., Inc., 182

Wn. App. 935, 948, 332 P.3d 1085 (2014) (quoting Pie!, 177 Wn.2d at 617). The

majority also finds that the nonpreemption clause indicated that the remedy in SOX

is not exclusive and does not preclude the tort action. Majority at 9.

       The nonpreemption clause in SOX is different from the statutory language at

issue in Pie!. Chapter 41.56 RCW, the statute at issue in Pie!, established the

statutory remedies available through the Public Employee Relations Commission,


the tort of wrongful discharge because the legislature indicated that this statute was not intended
to preempt available state law claims. In Oregon, to defend against a claim of wrongful discharge
in violation of public policy, the defendant must demonstrate that the remedy for violation of the
statute is adequate in comparison to the remedy available under a common law tort action and that
the legislature intended the statute to abrogate the common law. Olsen v. Deschutes County, 204
Or. App. 7, 14, 127 P.3d 655 (2006). In Washington, prior to Rose, an employer did not need to
show that the legislature intended the statute to abrogate the common law. Instead, the employee
needed to show there was not an adequate alternative remedy such that the tort claim is not
necessary to protect the public policy. See Korslund, 156 Wn.2d at 183.
                                                 8
Becker v. Cmty. Health Sys., Inc., No. 90946-6
Fairhurst, J. (dissenting)



and contained a provision that stated, "'The provisions of this chapter are intended

to be additional to other remedies and shall be liberally construed to accomplish their

purpose.'" Pie!, 177 Wn.2d at 617 (quoting RCW 41.56.905). Unlike the statute in

Pie!, nothing in SOX states that the remedy in the statute is intended to be additional

to other remedies. Instead, the nonpreemption clause in SOX states that it should not

preclude other remedies. 4 While SOX does not expressly preclude the tort claim, its

language does not indicate that its remedy is inadequate. The question this court

should ask when evaluating an alternative statute is not whether the tort is precluded,

but whether the statute adequately protects the public policy such that the tort claim

is not necessary. See Korslund, 156 Wn.2d at 183. Since the remedies provided by

the statute are comprehensive, the public policy is adequately protected and the

public policy will not be genuinely threatened by dismissing Becker's tort claim.

       Because I disagree with the analytical framework established in Rose and find

that the adequacy of alternative remedies analysis is necessary to establish a claim

for wrongful discharge in violation of public policy, I dissent. Becker cannot satisfy

the jeopardy element of the tort because he cannot show that SOX is an inadequate


        4
         The ERA-the statute examined in Korslund-contained a similar nonpreemption clause
as in SOX. See 42 U.S.C. § 5851(h) ("This section may not be construed to expand, diminish, or
otherwise affect any right otherwise available to an employee under Federal or State law.");
Korslund, 156 Wn.2d at 182-83. This court found that nonpreemption clauses, like in the ERA,
did not indicate that the statutory remedy was inadequate. Korslund, 156 Wn.2d at 183; see Pie!,
177 Wn.2d at 617.
                                                 9
Becker v. Cmty. Health Sys., Inc., No. 90946-6
Fairhurst, J. (dissenting)



remedy to promote the alleged public policy. Congress established a comprehensive

statutory remedial scheme in SOX. The remedial scheme is adequate to protect the

public policy. I would dismiss Becker's claim and reverse the Court of Appeals.




                                                 10
Becker v. Cmty. Health Sys., Inc., No. 90946-6
Fairhurst, J. (dissenting)




                                                      ;laM~.g'

                                                      ~7~
                                                      ~~c·9·




                                                 11